DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Regarding the election of the species of isolated biomarker pairs, Applicant’s election of IBP4/SHBG in the reply filed on 11/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Further, Applicant has amended the claims and incorporated the limitation of now canceled claim 80 into claim 71, so that they no longer recite the alternatively listed species.
Applicant's election with traverse of the species of mass spectrometry methods in the same reply is also acknowledged. The traversal is on the ground that the different mass spectrometry methods are obvious variants and would not pose an undue search burden. This is found persuasive and the species requirement with regard to mass spectrometry methods set forth at pages 3-5 of the Office action mailed 09/15/2022 is withdrawn.
Claims 71-79 and 81-88 are under examination.

Claim Interpretation
The phrase “IBP4/SHBG” is interpreted as a ratio of IBP4 to SHBG. 
Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—p. 5) is acknowledged. No foreign priority claims are made (ADS—p. 6).  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Based on the information given by Applicant and an inspection of the prior applications and patents, the Examiner has concluded that the subject matter defined in claims 71, 72, 76, 78 and 81-88 is supported by the disclosures in application serial no. 15/186,322 (now US Patent 10,392,665); application serial no. 16/380,938 (now US Patent 10,961,584); and at least the provisional application serial no. 62/182,349 (filed on 06/19/2015). In addition to the prior patents, the subject matter in claim 79 is disclosed in provisional application serial number 62/387,420 (filed on 12/24/2015). The subject matter of claims 73-75 and 77, although supported in the prior patents, is not supported in the provisional applications because none of them disclose the recited progestogens or gravidity and fetal gender, thus these claims have a filing date of 06/17/2016.  In summary, the effective filing date of clams 71, 72, 76,78 and 81-88 is 06/19/2015, the effective filing date of claim 79 is 12/24/2015 and the effective filing date of claims 73-75 and 77 is 06/17/2016.

Claim Objections
Claims 73-75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim appears to attempt to recite the full-length phrase followed by the acronym in parentheses. However, in line 3 it is not clear what term the acronym “MALDI-TOF/TOF” is defining. It is not clear whether the acronyms in lines 2-3 are all types of matrix-assisted laser desorption/ionization time of flight MS. If so, this introduces an issue in which there is a broad category followed by examples within that category. The same issue can be found in lines 4-7, where “electrospray ionization mass spectrometry is followed by “ESI-MS”, “ESI-MS/MS”, “ESI-MS/(MS)n”, “ESI 3D”, “linear (2D) ion trap MS”, “ESI triple quadrupole MS”, “ESI quadrupole orthogonal TOF (Q-TOF)” and “ESI Fourier transform MS systems”. The recitation of “atmospheric pressure chemical ionization mass spectrometry” in lines 8-9 is followed by the acronyms “APCI-MS”, “APCI-MS/MS”, “APCI-(MS)n”; and in lines 10-11, the recitation of “atmospheric pressure photoionization mass spectrometry” is followed by the acronyms “APPI- MS”, “APPI-MS/MS” and “APPI- (MS)n”. It is not clear from how the claim is written whether the acronyms represent synonyms or sub-categories within the larger category that precedes them. A broad limitation together with the specific examples within that falls may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. The claim is considered indefinite because there is a question or doubt as to whether the types of MS are merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 71, 72, 76-79 and 81-88 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Independent claim 71 is drawn to a method for treating a pregnant human patient comprising:
measuring in a biological sample obtained from said patient a panel of isolated biomarkers comprising IBP4 and SHBG, wherein measuring comprises subjecting the biological sample to a proteomics work-flow comprised of mass spectrometry (MS);
calculating a risk score using a reversal value for IBP4/SHBG, and
administering to said patient, where said risk score is above a reference risk score, a treatment regimen comprising an enhanced monitoring and clinical management regimen.

The phrase “reversal value” is defined in the instant specification at paragraph [0159]:
The term “reversal value” refers to the ratio of the relative peak area of an up regulated analyte over the relative peak area of a down regulated analyte and serves to both normalize variability and amplify diagnostic signal. Out of all the possible reversals within a narrow window, a subset can selected based on individual univariate performance. As disclosed herein, the ratio of the relative peak area of an up regulated biomarker over the relative peak area of a down regulated biomarker, referred herein as a reversal value, can be used to identify robust and accurate classifiers and predict probability of preterm birth, predicting probability of term birth, predicting gestational age at birth (GAB), predicting time to birth and/or monitoring of progress of preventative therapy in a pregnant female. The present invention is thus based, in part, on the identification of biomarker pairs where the relative expression of a biomarker pair is reversed that exhibit a change in reversal value between PTB and non-PTB. Use of a ratio of biomarkers in the methods disclosed herein corrects for variability that is the result of human manipulation after the removal of the biological sample from the pregnant female. Such variability can be introduced, for example, during sample collection, processing, depletion, digestion or any other step of the methods used to measure the biomarkers present in a sample and is independent of how the biomarkers behave in nature. Accordingly, the invention generally encompasses the use of a reversal pair in a method of diagnosis or prognosis to reduce variability and/or amplify, normalize or clarify diagnostic signal.

Thus, the reversal value is a mathematical relationship between two numbers that can be used to calculate a risk score in order to assign a treatment regimen.
Claim 72 recites the types of monitoring and clinical management, including lifestyle interventions for modifiable risk behaviors, smoking cessation, prenatal care visits, etc. as well as enhanced education regarding signs and symptoms of early preterm labor. Claims 76-79 recite measuring additional endpoints such as BMI, gravidity and fetal gender; claims 81-82 further define the biological sample; claim 83 defines the timing of the collection of the biological sample and claims 84-88 further define the mass spectrometry methods that can be used for measuring the biomarkers. Thus, claims 71, 72, 76-79 and 81-88 are drawn to a process (see Step 1 of the Revised Guidelines).
The first prong of the two-prong inquiry for determining whether a claim recites an abstract idea is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—see Step 2A of the Revised Guidelines). The mental process recited in the independent claim is calculating a risk score using a reversal value for the ratio of IBP4 to SHBG, which describes an algorithm. The patient that is determined to have a risk score above a reference (control) is administered a nonspecific treatment. Implicit in the administering step is the determination that said patient has a different risk score than the reference, which requires a comparison; also, a mental process. The mental step of comparing biomarker levels is similar to comparing information regarding a sample or test subject to a control or target data (see Univ. of Utah Research Found, v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), or diagnosing an abnormal condition by performing clinical tests and thinking about the results (see In re Grams, 12 USPQ2d 1824 (Fed. Cir. 1989). In summary, the judicial exceptions are the steps of calculating a reversal value and determining that a patient has a different risk score than the reference.
The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the judicial exception into a practical application. As noted above, the claims encompass measuring the biomarkers IBP4 and SHBG via MS. Nevertheless, the reliance upon standard methods for measuring proteins amounts to necessary data gathering activity in order to implement the abstract ideas. In addition, the claims encompass administering a treatment regimen comprising an enhanced monitoring and clinical management regimen. This administration step is not particular, and is instead merely instructions to apply the judicial exceptions in a generic way. The generic monitoring and treatment regimen does not integrate the mental analysis steps into a practical application. In contrast, see claims 73-75, which recites that the treatment regimen is selected from particular progesterone agents and corticosteroids, and are therefore not included in this rejection.
The final step in the determination of whether a claim is patent eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). The issue regarding the lack of particularity of treating a subject comprising monitoring or a generic regimen was discussed in the preceding paragraph and is applicable herein. Regarding the measurement of biomarkers in biological samples, methods of measuring both IGFBP-4 and SHBG in biological samples were well-known in the art. For instance, see Pawlowski et al. (WO 2012/170711), who contemplate sampling maternal serum to measure IGFBP-4 and SHBG using proteomic techniques (see p. 14, paragraph [0064]; p. 108, paragraph [00378]; p. 109, paragraph [00381]). Further, claims 76-79 recite measuring additional endpoints such as BMI, gravidity and fetal gender, which are commonly measured in a clinical obstetric setting. In summary, the additional steps of measuring risk indicia and “detecting” are not sufficient to transform the nature of the claims because they are steps that consists of well-understood, routine, conventional activity that does not contribute significantly more to the claimed judicial exception.  
For the reasons outlines above, the judicial exceptions are not integrated into a practical application and claims 71, 72, 76-79 and 81-88 are not patentable subject matter.

Conclusion
Claims 71, 72, 76-79 and 81-88 are rejected; claims 73-75 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While Pawlowski et al. (WO 2012/170711, published 13 December 2012—on IDS filed 12/30/2021) teach the detection of IGFBP-4 and SHBG (among others) in maternal serum to predict disease, including adverse pregnancy outcomes such as preterm birth (see p. 13, paragraph [0060]; Table at p. 15, the row entitled “Pregnancy related physiological states, conditions, or affiliated diseases: genetic risk, adverse pregnancy outcomes”; p. 64, paragraph [00279]; p. 67, paragraph [00292]; Table at p. 86, p. 87, p. 88, p. 89, (under “Disease Markers”) using proteomic techniques (see p. 14, paragraph [0064]; p. 108, paragraph [00378]; p. 109, paragraph [00381]), they do not teach the calculation of a risk score based upon a reversal value as is required in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649